 

EXHIBIT 10.2

 

THIS CONVERTIBLE PROMISSORY NOTE AND ANY SECURITIES INTO WHICH THIS CONVERTIBLE
PROMISSORY NOTE IS CONVERTIBLE HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER
ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

THIS CONVERTIBLE PROMISSORY NOTE AND ANY SECURITIES INTO WHICH THIS CONVERTIBLE
PROMISSORY NOTE IS CONVERTIBLE ARE SUBJECT TO RESTRICTIONS ON TRANSFER CONTAINED
IN THAT CERTAIN AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, DATED MAY 31,2013,
WHICH RESTRICTIONS ON TRANSFER ARE INCORPORATED HEREIN BY REFERENCE.

 

CONVERTIBLE UNSECURED PROMISSORY NOTE

 

$1,002,800.00 May 31, 2013   New York, New York

 

FOR VALUE RECEIVED, Grandparents.com, Inc., a Delaware corporation (the
“Company”), promises to pay to the order of __________ or its registered assigns
(“Holder”), the principal sum of $1,002,800 with interest compounded annually on
the outstanding principal amount at the rate of twelve percent (12%) per annum
(computed on the basis of actual calendar days elapsed and a year of 365 days)
or, if less, at the highest rate of interest then permitted under applicable law
(the “Applicable Rate”); provided, however, that in the event of an Event of
Default, the Applicable Rate shall be eighteen percent (18%) per annum (computed
on the basis of actual calendar days elapsed and a year of 365 days) or, if
less, at the highest rate of interest then permitted under applicable law.
Interest shall commence with the date hereof and shall continue on the
outstanding principal of this Convertible Unsecured Promissory Note (this
“Note”) until paid or converted in accordance with the provisions hereof.
Notwithstanding the foregoing (and for the avoidance of doubt), interest on this
Note shall not be due and payable until the Maturity Date (as defined below).

 

Definitions. Capitalized terms used but not defined herein shall have the
meanings given them in the Agreement (as defined below).

 

Note Purchase Agreement. This Note is issued pursuant to the terms of that
certain Amended and Restated Note Purchase Agreement (the “Agreement”) dated as
of May 31, 2013, by and among the Company and Holder. This Note is convertible
into Common Stock in accordance with Section 2.3 of the Agreement. Upon the
occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note may be declared to be
or may automatically become immediately due and payable as provided in the
Agreement.

 

 

 

 

Beneficial Ownership Restrictions. In no event shall the Holder be entitled to
exercise any portion of this Note if the number of shares of Common Stock to be
issued pursuant to such conversion or exercise, when aggregated with all other
shares of Common Stock owned by the Holder at such time, would result in the
Holder beneficially owning (as determined in accordance with Section 13(d) of
the Exchange Act, and the rules thereunder) in excess of 9.99% of the then
issued and outstanding shares of Common Stock outstanding at such time;
provided, however, that upon the Holder providing the Company with sixty-one
(61) days notice (the "Waiver Notice") that the Holder would like to waive the
provisions of this paragraph with regard to any or all shares of Common Stock
issuable upon conversion or exercise of this Note, this paragraph shall be of no
force or effect with regard to those shares of Common Stock referenced in the
Waiver Notice.

 

Maturity. Unless sooner paid or converted in accordance with the terms hereof,
the entire unpaid principal amount and all unpaid accrued interest under this
Note shall become fully due and payable on the earlier of (i) June 2, 2014, or
(ii) the acceleration of the maturity of this Note by Holder upon the occurrence
of an Event of Default (such earlier date, the “Maturity Date”).

 

Payments.

 

Form of Payment. All payments of interest and principal (other than payment by
way of conversion) shall be in lawful money of the United States of America to
Holder, at the address specified in the Agreement, or at such other address as
may be specified from time to time by Holder in a written notice delivered to
the Company. All payments shall be applied first to accrued interest, and
thereafter to principal.

 

Prepayment. The Company shall have the right to prepay, upon five (5) Business
Days written notice, any amounts owed under this Note in whole or in part at any
time without the prior written consent of Holder.

 

Lost, Stolen, Destroyed or Mutilated Notes. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of such mutilated Note, or in lieu of
such Note lost, stolen or destroyed, upon receipt of evidence satisfactory to
the Company of the loss, theft or destruction of such Note.

 

Governing Law. This Note is to be construed in accordance with and governed by
the laws of the State of New York, without giving effect to the conflict of laws
principles thereof.

 

Amendment and Waiver. Any term of this Note may be amended and the observance of
any term of this Note may be waived (either generally or in a particular
instance and either retroactively or prospectively), in accordance with Section
8.7 of the Agreement.

 

2

 

 

Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Note shall be made in
accordance with Section 8.6 of the Agreement.

 

Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of this Note shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.

 

Assignment. The Company shall not have the right to assign its rights and
obligations hereunder or any interest herein.

 

Remedies Cumulative; Failure or Indulgence Not a Waiver. The remedies provided
in this Note shall be cumulative and in addition to all other remedies available
under this Note and any of the other Transaction Documents. No failure or delay
on the part of Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.

 

Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of Holder as of
the date of issuance hereof, shall initially be the address for Holder as set
forth in the Agreement); provided that Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with not less than two (2) Business Days prior written notice setting out such
request and Holder’s wire transfer instructions. Whenever any payment to be made
shall otherwise be due on a day which is not a Business Day, such payment shall
be made on the immediately succeeding Business Day and such extension of time
shall be included in the computation of accrued interest.

 

Excessive Interest. Notwithstanding any other provision herein to the contrary,
this Note is hereby expressly limited so that the interest rate charged
hereunder shall at no time exceed the maximum rate permitted by applicable law.
If, for any circumstance whatsoever, the interest rate charged exceeds the
maximum rate permitted by applicable law, the interest rate shall be reduced to
the maximum rate permitted, and if Holder shall have received an amount that
would cause the interest rate charged to be in excess of the maximum rate
permitted, such amount that would be excessive interest shall be applied to the
reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.

 

Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Transaction Documents.

 

3

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

 

GRANDPARENTS.COM, INC.       By:       Name: Steve Leber     Title: Co-Chief
Executive Officer

 

[Signature Page to Convertible Promissory Note]

 



 

 

